CAMPBELL, Acting Chief Judge.
Appellant challenges his judgment and sentence for first degree murder and attempted robbery with a firearm. We find no merit in the first two issues raised by appellant and affirm his judgment and sentence without discussion. We agree, however, with the third issue raised concerning the imposition of a $700 public defender lien.
It is unclear from the record whether appellant received proper notice of the imposition of the public defender lien. The only order addressing attorney’s fees in the record is a judgment for attorney’s fees and costs entered in September 1996 by a criminal administrative judge, directing appellant to pay attorney’s fees in the amount of $700 to Pinellas County. There is no subsequent mention of the lien either at sentencing or in the written judgment or sentencing documents. Since we cannot glean from the record whether appellant was given the appropriate notice and opportunity to object, we strike the public defender lien and remand without prejudice to its reimposition upon compliance with Florida Rule of Criminal Procedure 3.720(d)(1). See Hutchinson v. State, 699 So.2d 306 (Fla. 2d DCA 1997).
FULMER and QUINCE, JJ., Concur.